Notice of Pre-AIA  or AIA  Status
1. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
2.  	Claims 1-20 are allowed.
3.	The following is an examiner’s statement of reasons for allowance: 
 	Prior art of Rodolico (US 2015/0094118 A1) in the abstract discloses mobile communication device may include one or more cameras located on edges of the mobile communication device. The mobile communication device may further include logic configured to obtain image data from at least one of the one or more cameras; detect a change in an environment of the mobile communication device based on the obtained image data. ¶0021 discloses the mobile communication device may detect a person, may perform facial recognition to identify the person, and may retrieve contact information associated with the user based on the identification. ¶0081 discloses pattern recognition module 520 may analyze the video images and may detect a large moving object, which may be identified as a bus based on pattern information stored in pattern DB 525. Thus, user interface generator 570 may generate a textual and/or audible message, informing the user that a bus is arriving. ¶0087 discloses Pattern recognition module 520 may detect that the user is driving a vehicle based on a detected pattern associated with a dashboard. ¶0088 discloses in response to determining that the vehicle is moving, a display insert window 1330 may be generated to warn the driver that the driver should avoid texting and driving.
 	However, claims 1-9, 16 and 17 are allowable because prior art fails to teach or suggest, either alone or in combination, in independent claim(s) 1:  
 	“determining of whether the focus of any of the faces is directed towards the display screen, wherein the adjusting of the setting comprises adjusting an audio setting of the computing device in response to determining that none of the faces are directing their focus to the display screen.” See ¶0030 of the specification as filed.
 	Claims 10-12, 18 and 19 are allowable because prior art fails to teach or suggest, either alone or in combination, in independent claim(s) 10:  
 	“adjust a setting of the computing device based on the determining of whether the focus of any of the faces is directed towards the display screen, wherein the adjusting of the setting comprises adjusting an audio setting of the computing device in response to determining that none of the faces are directing their focus to the display screen.” See ¶0030 of the specification as filed.
	Claims 13-15 and 20 are allowable because prior art fails to teach or suggest, either alone or in combination, in independent claim(s) 13:  
 	“adjust a setting of the computing device in response to determining that the ambient noise corresponds to the determined location and the determining of whether the focus of any of the faces is directed towards the display screen, wherein the adjusting of the setting comprises adjusting an audio setting of the computing device in response to determining that none of the faces are directing their focus to the display screen.” See ¶0030 of the specification as filed.

4.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRIYANK J SHAH whose telephone number is (571)270-3732.  The examiner can normally be reached on 10:00 - 6:00 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LunYi Lao can be reached on 5712727671.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/PRIYANK J SHAH/Primary Examiner, Art Unit 2692